Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 1 of 8 PageID: 895




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CARPE DIEM SPA, INC.,

                      Plaintiff,
                                                             Civ. No. 20-14860
            v.
                                                             OPINION
 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA,

                      Defendant.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendant

Travelers Casualty Insurance Company of America (“Defendant”). (ECF No. 16.) Plaintiff Carpe

Diem Spa, Inc. (“Plaintiff”) opposes. (ECF No. 18.) The Court has decided the Motion based on

the written submissions of the parties and without oral argument, pursuant to Local Civil Rule

78.1(b). For the reasons stated herein, Defendant’s Motion to Dismiss (ECF No. 16) is granted.

                                        BACKGROUND

I.     Factual Background

       A.        Policy

       Plaintiff is a hair and beauty salon in Far Hills, New Jersey. (Am. Compl. ¶¶ 1, 42, ECF

No. 13.) Defendant issued Plaintiff an insurance policy (the “Policy”) with an initial policy

period of January 20, 2020 to January 20, 2021. (Id. ¶ 6; Policy at 120, Def.’s Ex. A, ECF No.



                                                 1
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 2 of 8 PageID: 896




16-3.) 1 The Policy covers, among other things, loss of “Business Income” and “Extra Expense”

from “direct physical loss of or damage to property . . . caused by or result[ing] from a Covered

Cause of Loss” (the “Business Income and Extra Expense Provisions”). (Policy at 17.) The

Policy also covers certain losses of business income and extra expenses where “action of civil

authority . . . prohibits access to the described premises” (the “Civil Authority Provision”). (Id. at

29.) Under the Civil Authority Provision, “[t]he civil authority action must be due to direct

physical loss of or damage to property at locations, other than described premises, that are within

100 miles of the described premises, caused by or resulting from a Covered Cause of Loss.” (Id.)

       The Policy excludes from coverage “loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing physical distress,

illness or disease” (the “Virus Exclusion”). (Id. at 103.) 2

       B.      COVID-19 Executive Orders

       In response to the COVID-19 pandemic, the Governor of New Jersey (the “Governor”)

issued several executive orders (the “Executive Orders”). On March 21, 2020, the Governor

issued Executive Order 107, which, among other things, temporarily closed cosmetology shops,

barber shops, beauty salons, hair braiding shops, nail salons, electrology facilities, spas, massage

parlors, and tanning salons in New Jersey. (Am. Compl. ¶ 38.) 3


1
  The Policy was terminated due to nonpayment effective August 20, 2020. (See Policy at 120,
Def.’s Ex. A, ECF No. 16-3.)
2
  The Policy also excludes (i) loss or damage caused by “[t]he enforcement of any ordinance or
law . . . [r]egulating the construction, use or repair of any property” (the “Ordinance or Law
Exclusion”) (id. at 36); (ii) loss or damage caused by “loss of use or loss of market” (the “Loss of
Use Exclusion”) (id. at 38); and (iii) loss or damage caused by “[a]cts or decisions . . . of any
person, group, organization or governmental body” (the “Acts or Decisions Exclusion”) (id. at
40).
3
  The Amended Complaint also cites Executive Order 103, which declared a Public Health

                                                   2
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 3 of 8 PageID: 897




       Plaintiff “closed for several months and [had] only recently reopened” as of the filing of

the Amended Complaint. (Id. ¶ 43.) Unfortunately, Plaintiff “suffered a substantial loss of

business and income.” (Id.) Plaintiff also terminated staff members’ employment. (Id.)

Defendant has denied coverage for Plaintiff’s losses. (Id. ¶ 54.)

II.    Procedural History

       Plaintiff filed the Complaint on September 18, 2020 in New Jersey Superior Court,

Mercer County. (Notice of Removal ¶ 1, ECF No. 1.) Defendant removed the case to this Court

on October 22, 2020. (ECF No. 1.) On December 2, 2020, Plaintiff filed the operative Amended

Complaint. (ECF No. 13.) The Amended Complaint alleges two counts: (1) a declaratory

judgment of Plaintiff’s coverage under the Policy (Am. Compl. ¶¶ 46–51), and (2) breach of

contract (id. ¶¶ 52–55). Plaintiff seeks coverage under the Policy’s Business Income, Extra

Expense, and Civil Authority provisions, in addition to the “‘sue and labor’ provisions in the

Policy.” (Id. ¶¶ 51(b)–(e).)

       On December 16, 2020, Defendant filed a Motion to Dismiss. (ECF No. 16.) Plaintiff

filed an Opposition (ECF No. 18), and Defendant filed a Reply (ECF No. 21). Defendant’s

Motion to Dismiss is presently before the Court.

                                       LEGAL STANDARD

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks



Emergency and State of Emergency (Am. Compl. ¶ 36, ECF No. 13); Executive Order 104,
which “limited the scope and hours of operation for non-essential, retail, recreational, and
entertainment businesses” (id. ¶ 37); and Executive Orders 119 and 138, which extended the
Public Health Emergency and State of Emergency (id. ¶¶ 39–40).
                                                3
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 4 of 8 PageID: 898




omitted). “The defendant bears the burden of showing that no claim has been presented.” Hedges

v. United States, 404 F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a

district court conducts a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’”

Id. (quoting Iqbal, 556 U.S. at 675). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). “Third, ‘whe[n] there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement [to]

relief.’” Id. (quoting Iqbal, 556 U.S. at 679). A complaint that does not demonstrate more than a

“mere possibility of misconduct” must be dismissed. Gelman v. State Farm Mut. Auto. Ins. Co.,

583 F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

       Although a district court generally must confine its review to the pleadings on a Rule

12(b)(6) motion, see Fed. R. Civ. P. 12(d), “a court may consider certain narrowly defined types

of material” beyond the pleadings, In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280,

287 (3d Cir. 1999). The court may consider “matters incorporated by reference or integral to the

claim, items subject to judicial notice, matters of public record, orders, [and] items appearing in

the record of the case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006). The

court may also consider “documents . . . explicitly relied upon in the complaint . . . without

converting the motion [to dismiss] into one for summary judgment.” In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted).

                                          DISCUSSION

I.     Virus Exclusion

       The Virus Exclusion precludes coverage of Plaintiff’s losses. Plaintiff asserts three
                                                  4
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 5 of 8 PageID: 899




principal arguments to the contrary. First, Plaintiff appears to imply that the Virus Exclusion is

ambiguous. (See Opp’n at 8, ECF No. 18.) In other insurance cases, however, this Court has

determined that identical virus exclusions are unambiguous. See Causeway Auto., LLC v. Zurich

Am. Ins. Co., 2021 WL 486917, at *5 (D.N.J. Feb. 10, 2021); 7th Inning Stretch LLC v. Arch Ins.

Co., 2021 U.S. Dist. LEXIS 11326, at *5 (D.N.J. Jan. 19, 2021).

       Second, Plaintiff contends that the Executive Orders, not the COVID-19 virus, caused its

losses. (See Opp’n at 10.) In New Jersey, “if an exclusion ‘bars coverage for losses caused by a

particular peril, the exclusion applies only if the excluded peril was the efficient proximate cause

of the loss.’” Causeway, 2021 WL 486917, at *5 (quoting N.J. Transit Corp. v. Certain

Underwriters at Lloyd’s London, 221 A.3d 1180, 1192 (N.J. Super. Ct. App. Div. 2019)).

“Where a peril specifically . . . sets other causes in motion which, in an unbroken sequence and

connection between the act and the final loss, produces the result for which recovery is sought,

the . . . peril is regarded as the proximate cause of the entire loss.” Id. (quoting N.J. Transit, 221

A.3d at 1192). The Governor’s Executive Order declaring a Public Health Emergency and State

of Emergency was issued “[i]n response to . . . COVID-19.” (Am. Compl. ¶ 36.) Therefore,

Plaintiff’s argument that the virus did not cause Plaintiff’s losses is unavailing. 4

       Third, Plaintiff maintains that regulatory estoppel bars Defendant from invoking the

Virus Exclusion. (See Opp’n at 11–16.) Plaintiff alleges that the insurance industry made

misrepresentations to state regulators when securing approval of the Virus Exclusion. (See Am.


4
  The absence of an anti-concurrent causation clause in the Virus Exclusion does not alter this
analysis. See Causeway Auto., LLC v. Zurich Am. Ins. Co., 2021 WL 486917, at *5 n.6, *7
(D.N.J. Feb. 10, 2021) (concluding that an identical virus exclusion without an anti-concurrent
causation clause precluded coverage of losses from the COVID-19 pandemic). “Anti-concurrent
clauses are exclusionary language designed to avoid the efficient proximate cause doctrine.” Id.
(internal quotation marks omitted).
                                                5
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 6 of 8 PageID: 900




Compl. ¶¶ 29–34.) 5 Plaintiff relies on a case in which the New Jersey Supreme Court applied the

regulatory estoppel doctrine in the context of a pollution-exclusion clause. (See Opp’n at 11–12

(citing Morton Int’l, Inc. v. Gen. Accident Ins. Co. of Am., 629 A.2d 831 (N.J. 1993)).) In

Morton, the court estopped insurers from relying on an interpretation of the pollution-exclusion

clause that was inconsistent with previous industry representations to state regulatory authorities.

See 629 A.2d at 872–76. Unlike the insurers’ misrepresentations in Morton, the insurers’

representations cited by Plaintiff do not contradict Defendant’s position in this case. Therefore,

Plaintiff’s regulatory estoppel argument fails. See Del. Valley Plumbing Supply, Inc. v. Merchs.

Mut. Ins. Co., 2021 WL 567994, at *6 (D.N.J. Feb. 16, 2021) (reasoning that the plaintiff “failed

to point to a similar misrepresentation regarding the scope of the Virus Exclusion, and to

demonstrate how the interpretation advanced by [the defendant] is inconsistent with prior


5
    Insurance Services Office, Inc., in a submission to state regulators, represented,

          While property policies have not been a source of recovery for losses involving
          contamination by disease-causing agents, the specter of pandemic or hitherto
          unorthodox transmission of infectious material raises the concern that insurers
          employing such policies may face claims in which there are efforts to expand
          coverage to create sources of recovery for such losses, contrary to public policy.

(Am. Compl. ¶ 30.) The American Association of Insurance Services, in a separate submission,
represented,

          Property Policies have not been, nor were they intended to be, a source of
          recovery for loss, cost or expense caused by disease-causing agents. With the
          possibility of a pandemic, there is concern that claims may result in efforts to
          expand coverage to create recovery for loss where no coverage was originally
          intended . . . .

          [The Virus Exclusion] clarifies that loss, cost, or expenses by, resulting from, or
          relating to any virus, bacterium, or other microorganism that causes disease,
          illness, or physical distress is excluded . . . .

(Id. ¶ 31.)
                                                    6
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 7 of 8 PageID: 901




representations made by the insurance industry to regulators”). 6 Because Plaintiff’s losses were

“caused by or result[ed] from [a] virus . . . that induces or is capable of inducing physical

distress, illness or disease,” the Virus Exclusion applies. (See Policy at 103.) 7

       Consequently, Plaintiff’s losses are not covered under the Policy’s Business Income,

Extra Expense, or Civil Authority provisions. Under the Business Income and Extra Expense

Provisions, any loss or damage must be “caused by or result from a Covered Cause of Loss.” (Id.

at 17.) Likewise, under the Civil Authority Provision, “[t]he civil authority action must be due to

direct physical loss of or damage . . . caused by or resulting from a Covered Cause of Loss.” (Id.

at 29.) The Virus Exclusion

       applies to all coverage under all forms and endorsements that comprise this
       Coverage Part or Policy, including but not limited to forms or endorsements that
       cover property damage to buildings or personal property and forms or
       endorsements that cover business income, extra expense, rental value or action of
       civil authority.

(Id. at 103.) Therefore, the Business Income, Extra Expense, and Civil Authority provisions do

not provide the coverage that Plaintiff seeks.

II.    “Sue and Labor” Provisions

       Plaintiff further asserts that its losses are covered under what it characterizes as the “Sue

and Labor” provisions of the Policy, which provide,

       You must see the following are done in the event of loss or damage to Covered
       Property: . . . Take all reasonable steps to protect the Covered Property from

6
  The Amended Complaint claims that the Virus Exclusion is “void as against public policy”
(Am. Compl. ¶ 51(h)), but “public policy considerations alone are not sufficient to permit a
finding of coverage in an insurance contract when its plain language cannot fairly be read
otherwise to provide that coverage.” State v. Signo Trading Int’l, Inc., 612 A.2d 932, 940 (N.J.
1992).
7
  Because the Virus Exclusion precludes coverage of Plaintiff’s losses, the Court need not
address the potential applicability of the Ordinance or Law Exclusion, the Loss of Use
Exclusion, or the Acts or Decisions Exclusion.
                                                 7
Case 3:20-cv-14860-AET-TJB Document 23 Filed 03/26/21 Page 8 of 8 PageID: 902




       further damage, and keep a record of your expenses necessary to protect the
       Covered Property, for consideration in the settlement of the claim. . . . However,
       we will not pay for any subsequent loss or damage resulting from a cause of loss
       that is not a Covered Cause of Loss.

(Id. at 41–42; see also Opp’n at 32.) “[T]he insurer’s obligation to reimburse for acts taken to

preserve or protect Covered Property does not extend to require reimbursement for prevention of

damage to property that is excluded from coverage or for a circumstance that is not a covered

cause of loss.” See Buczek v. Cont’l Cas. Ins. Co., 378 F.3d 284, 293 (3d Cir. 2004). Plaintiff has

not established a covered cause of loss. Therefore, the “Sue and Labor” provisions do not

provide an independent basis for recovery. See id.

III.   Leave to Amend

       Plaintiff requests leave to amend the Amended Complaint to the extent that it fails to

state a claim. (Opp’n at 29.) Any amendment, however, would be futile. Therefore, the Court

denies Plaintiff’s request. See Foman v. Davis, 371 U.S. 178, 182 (1962) (listing futility of

amendment as a basis for not granting leave to amend).

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss (ECF No. 16) is granted. An

appropriate Order will follow.



Date: March 26, 2021                                         /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 8
